 1   ROGERS JOSEPH O’DONNELL
     Dennis C. Huie (State Bar No. 184377)
 2   dhuie@rjo.com
     Sharon Ongerth Rossi (State Bar No. 232725)
 3   srossi@rjo.com
     Emily A. Wieser (State Bar No. 311315)
 4   ewieser@rjo.com
     311 California Street, 10th Floor
 5   San Francisco, California 94104
     Telephone: 415.956.2828
 6   Facsimile: 415.956.6457
 7   Attorneys for Defendant
     HERITAGE ONE DOOR AND
 8   CARPENTRY, LLC
 9

10                                 UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12   JR SOLORZANO, on behalf of himself, all           Case No.: 2:18-cv-02080-MCE-AC
     others similarly situated, and on behalf of the
13   general public,                                   [Removed from Sacramento County Superior
                                                       Court, Case No. 34-2018-00234479]
14                          Plaintiffs,
                                                       ORDER; REQUEST TO WITHDRAW
15          vs.                                        DEFENDANT’S RULE 23 MOTION TO
                                                       DENY CLASS CERTIFICATION
16   HERITAGE ONE DOOR AND
     CARPENTRY, LLC; and DOES 1-100,
17                                                     Action Filed:    June 8, 2018
                            Defendants.                Date of Removal: July 30, 2018
18

19
20

21

22

23

24

25

26
27

28                                                                                       Page 1

      ORDER; REQUEST TO WITHDRAW DEFENDANT’S RULE 23 MOTION TO DENY CLASS
      CERTIFICATION– Case No. 2:18-cv-0280-MCE-AC
                                                                                         498891.1
1                                                    ORDER

2           UPON CONSIDERATION of Defendant Heritage One Door and Carpentry, LLC’s

3    Request to Withdraw Defendant’s Motion to Deny Class Certification, and for good cause

4    shown, it is hereby ORDERED that Defendant’s request is GRANTED.

5           The hearing date on Defendant’s Motion to Deny Class Certification is hereby

6    vacated. Defendant’s Motion to Deny Class Certification shall be deemed withdrawn without

7    prejudice.

8           IT IS SO ORDERED.

9    Dated: August 28, 2019

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                         Page 1
      Defendant Heritage One Door and Carpentry, LLC’s Memorandum of Points and Authorities ISO Motion to Deny
      Class Certification- Case No. 2:18-cv-02080-MCE-AC
                                                                                                        498891.1
